DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
 
Summary
The Applicant’s arguments and claim amendments received on December 29, 2021 are entered into the file. Currently, claim 1 is amended; claims 2 and 3 are cancelled; resulting in claims 1, 4, and 5 pending for examination.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being obvious over Atsushi et al. (WO 2014/050867, cited on IDS, machine translation previously provided) in view of Lee et al. (US 10,236,104, previously cited) and Tsuzuki et al. (US 2007/0182519).
Regarding claims 1 and 4, Atsushi et al. teaches a laminated coil component (11; multilayer coil component; [0014], claims 1-3, Figs. 1-4) comprising a multilayer body (1; laminate) that comprises a plurality of magnetic body parts (2) formed by laminating magnetic material layers (8a-8h) composed of a ferrite material ([0016]-[0017]), a non-magnetic layer (12; non-magnetic part) formed of a non-magnetic ferrite material ([0019], Fig. 4), and a coil-shaped conductor part (3; coiled conductive part) embedded in the magnetic parts and the non-magnetic parts ([0015], Figs. 1, 2, 4).
Examples 2-5 presented in Table 1 of Atsushi et al. disclose a non-magnetic layer having an Fe2O3 content of 46.5 mol%, and a ZnO content of 47.0 to 50.0 mol%, wherein the ZnO content of the non-magnetic layer is given by the sum of the NiO and ZnO contents ([0019], [0049], Table 1). Atsushi et al. further teaches the non-magnetic layer having a Mn2O3 content of 2.5 mol% and a CuO content of 1.0 to 4.0 mol% (Examples 2-5, Table 1). It is noted that the molar contents of Fe2O3, ZnO, Mn2O3, and CuO taught by Atsushi et al. are expressed as the relative amounts of the constituent metal oxide powders that are mixed to produce the non-magnetic layer ([0046]), and thus refer to a composition of the non-magnetic part prior to undergoing a firing process.
Atsushi et al. does not expressly teach a content of V2O5 in the non-magnetic part of the multilayer coil component. However, in the analogous art of multilayered ferrite bodies comprising copper coil components, Lee et al. teaches a magnetic layer 2O5) at a content of 1 to 4 mol% (col 4, Line 18-29) in order to enable uniform distribution of vanadium oxide at grain boundaries of the ferrite, thus improving the specific resistance and electrical properties such as impedance, and further improving the reduction resistance of the ferrite so that sintering can be performed at lower oxygen partial pressures (col 4, Line 30-48; col 8, Line 34-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the non-magnetic ferrite of Atsushi et al. by incorporating V in the form of V2O5 at a content meeting the claimed range, as taught by Lee et al., in order to improve the specific resistance and reduction resistance of the ferrite. Furthermore, it is noted that the ranges for compositions of Fe2O3, ZnO, Mn2O3, and CuO disclosed by Atsushi et al. fall squarely within the ranges of claims 1 and 4, and the range of V2O5 content disclosed by Lee et al. overlaps the range of claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Although Atsushi et al. teaches that the laminated body (1; multilayer body) comprises a non-magnetic layer (12; non-magnetic part) arranged between adjacent magnetic body parts (2) formed of magnetic material layers (8a-8h) ([0019], Figs. 2, 4), the combination of references does not expressly teach that the multilayer body comprises a plurality of non-magnetic parts.
However, in the analogous art of laminated coil components, Tsuzuki et al. teaches a laminated coil comprising a plurality of non-magnetic body sections (53; non-magnetic parts) provided between magnetic body sections (54) formed of magnetic layers (54a-54c) (Figs. 11, 12, [0052]). Tsuzuki et al. teaches that the inclusion of a single non-magnetic body section between adjacent magnetic body sections is known to improve the DC superimposition characteristics of the laminated coil, as the presence of the non-magnetic body section prevents magnetic saturation from occurring, thus enabling a high inductance value event at high values of applied electrical current ([0002]-[0007]). Tsuzuki et al. further teaches that by providing a plurality of non-magnetic body sections inside the laminated body and alternately stacked with magnetic body sections, as illustrated in Figs. 11-12, the DC superimposition characteristics can be further improved as compared to the case where only one non-magnetic layer is provided ([0018]-[0019], [0052]).
Since Atsushi et al. is similarly directed to a laminated coil component seeking improved DC superimposition characteristics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer coil component of Atsushi et al. in view of Lee et al. by providing a plurality of non-magnetic parts alternately stacked with the magnetic parts to form the multi-layer body, as taught by Tsuzuki et al., in order to further improve the DC superimposition characteristics of the coil component.
Regarding claim 5,
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being obvious over Nanjyo et al. (US 2012/0326827) in view of Umeda et al. (US 2007/0071986, previously cited) and Lee et al. (US 10,236,104, previously cited).
Regarding claim 1, Nanjyo et al. teaches a built-in coil substrate (10; multilayer coil component) comprising a substrate body (12; multilayer body) that comprises a plurality of non-magnetic ferrite layers (16a-16c; non-magnetic parts), a plurality of magnetic layers (14a-14b; magnetic parts) formed of a magnetic ferrite material, and a coil (30; coiled conductive part) embedded in the magnetic layers and the non-magnetic layers ([0043]-[0044], Figs. 1, 4). Although Nanjyo et al. teaches that the non-magnetic ferrite layers can include a non-magnetic ferrite having iron oxide, zinc oxide, or copper oxide as a main component ([0043], [0070]), the reference does not expressly teach a specific composition of the non-magnetic ferrite layers.
However, in the analogous art of multilayer electronic parts, Umeda et al. teaches a composite multilayer type electronic part (100, [0017]) comprising a plurality of inductor green sheets (A5-A12; non-magnetic parts) formed of a non-magnetic Zn-ferrite ([0019], [0037], [0057]), and a conductor pattern (B3-B13; coiled conductive part) embedded in the non-magnetic part ([0055], Fig. 2). The non-magnetic Zn-ferrite has a Fe2O3 content of 45.0 to 49.7 mol%, a ZnO content of 51.0 to 54.0 mol%, a Mn2O3 content of 0.05 to 4.0 mol%, and a CuO content of 0 mol% ([0012], [0024], [0038], Sample Nos. II-4, II-5, Table 2). Umeda et al. further teaches that the Fe-Zn-Mn type nonmagnetic ferrite is able to achieve a high resistivity by setting the content of Fe2O3, ZnO, and Mn2O3
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the built-in coil substrate of Nanjyo et al. by selecting a content of Fe2O3, ZnO, Mn2O3, and CuO in the non-magnetic ferrite material within the claimed ranges, such as by using the Fe-Zn-Mn type non-magnetic ferrite of Umeda et al., for the benefit of achieving a coil substrate having a high specific resistance.
Nanjyo et al. in view of Umeda et al. does not expressly teach a content of V2O5 in the non-magnetic parts. However, in the analogous art of multilayered ferrite bodies comprising copper coil components, Lee et al. teaches a magnetic layer comprising a ferrite which includes vanadium oxide (V2O5) at a content of 1 to 4 mol% (col 4, Line 18-29) in order to enable uniform distribution of vanadium oxide at grain boundaries of the ferrite, thus improving the specific resistance and thus electrical properties such as impedance, and further improving reduction resistance of the ferrite and allowing sintering to be performed at lower oxygen partial pressures (col 4, Line 30-48; col 8, Line 34-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer coil component of Nanjyo et al. in view of Umeda et al. by incorporating V in the form of V2O5 into the composition of the non-magnetic ferrite at a content meeting the claimed range, as taught by Lee et al., in order to improve the specific resistance and reduction resistance of the ferrite.
Furthermore, it is noted that the ranges for compositions of Fe2O3, ZnO, Mn2O3, and CuO disclosed by Umeda et al. fall squarely within the ranges of claims 1 and 3, and the range of V2O5 content disclosed by Lee et al. overlaps the range of claim 1. It is prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 5, Nanjyo et al. in view of Umeda et al. and Lee et al. teaches all of the limitations of claim 1 above. Although Nanjyo et al. in view of Umeda et al. does not expressly teach a material of the coil (30; coiled conductive part), Lee et al. further teaches that the coil part is formed of a conductor containing copper (col 9, Line 42-51), wherein copper is used as the conductive material due to its low cost relative to noble metals such as silver, palladium, and platinum (col 5, Ln 44-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer coil component of Nanjyo et al. in view of Umeda et al. and Lee et al. by selecting copper as the conductor material of the coiled conductive part, as taught by Lee et al., in order to minimize the cost of the coil component.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Nanjyo et al. (US 2012/0326827) in view of Umeda et al. (US 2007/0071986, previously cited) and Lee et al. (US 10,236,104, previously cited) as applied to claim 1 above, and further in view of Nakamura et al. (US 2012/0326828, previously cited).
Regarding claim 4, Nanjyo et al. in view of Umeda et al. and Lee et al. teaches all of the limitations of claim 1 above but does not expressly teach the multilayer coil component having a CuO content of 0.1 to 5.0 mol%. However, in the analogous art of ferrite-based coil components, Nakamura et al. teaches a laminated ceramic electronic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer coil component of Nanjyo et al. in view of Umeda et al. and Lee et al. by setting a content of Cu in the form of CuO within the non-magnetic part to a content within the claimed range, as taught by Nakamura et al., in order to achieve a coil component having desirable impedance characteristics and a high specific resistance.

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 4-5 of the remarks filed December 29, 2021, with respect to claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above.
The Applicant argues on page 5 that the previously applied references to Umeda et al., Atsushi et al., Nakamura et al., and Lee et al. fail to disclose the newly added limitation to claim 1 requiring that the multilayer body comprises a plurality of non-magnetic parts. In light of the amendments to claim 1, Tsuzuki et al. is used as a tertiary reference in combination with Atsushi et al. and Lee et al., and Nanjyo et al. is used as a primary reference in combination with Umeda et al. and Lee et al. in the rejections above to address the new limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785